In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Nassau County, entered August 11, 1977, which granted plaintiff’s motion for further disclosure proceedings. Order affirmed, with $50 costs and disbursements. Defendant-appellant did not sustain its burden of showing that the investigation file was "Material prepared for litigation” within the meaning of CPLR 3101 (subd [d]) (see Mobil Oil Corp. v State of New York, 52 AD2d 1033; Koump v Smith, 25 NY2d 287). Damiani, J. P., Titone, Rabin and Hawkins, JJ., concur.